Citation Nr: 1233330	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  09-17 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a cervical spine fracture.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a cervical spine fracture.

3.  Entitlement to an increased disability rating for degenerative disc disease of the lumbar spine, currently evaluated 20 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1990 to May 1993.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

Procedural history

In December 1993, the RO awarded the Veteran service connection for degenerative disc disease of the lumbar spine.  A 10 percent disability rating was assigned, effective May 29, 1993.  In August 2005, the RO received the Veteran's claim for an increase in this disability rating.  The RO increased this rating from 10 to 20 percent, effective August 17, 2005, in a January 2006 rating decision.

In October 2005, the RO received the Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a fractured cervical spine.  The RO denied this claim in a November 2005 rating decision.

The Veteran disagreed with both the RO's November 2005 denial of his § 1151 claim, and the RO's January 2006 increase in his assigned rating for his lumbar spine disability in a statement received in February 2006.  The RO issued a statement of the case (SOC) addressing both issues in May 2006.  The Veteran subsequently submitted a late VA Form 9, received by the RO on January 31, 2007, more than 60 days after notice of the SOC and more than one year following notice of both the November 2005 and January 2006 rating decisions.  The RO accepted the January 2007 VA Form 9 as a new claim for benefits.  
In the above-referenced November 2007 rating decision, the RO denied the Veteran's increased rating claim for his lumbar spine, and declined to reopen his § 1151 claim for residuals of a cervical spine fracture.  The Veteran disagreed with both determinations in a November 2008 letter, submitted one day prior to the expiration of the appeal period, and perfected an appeal as to both issues.

Notably, the RO also denied the Veteran's claim of entitlement to TDIU in the November 2007 rating decision.  In his above-referenced November 2008 disagreement letter, the Veteran asserted that he is no longer employable as an electrician because of his neck and low back disabilities.  See the Veteran's Statement in Support of Claim, received by the RO on November 26, 2008.  With this statement, the Veteran submitted a medical report from Dr. J.S., who also suggested that chronic health problems, to include the Veteran's neck pain, "have resulted in him being unable to work."  See the November 24, 2008 letter from Dr. J.S.  The Board construes the Veteran's November 26, 2008 statements and the attached letter from Dr. J.S. as a timely Notice of Disagreement (NOD) with the RO's November 2007 decision to deny entitlement to TDIU.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991) [VA must liberally construe all documents filed by a claimant].  The RO has not issued a SOC addressing this matter.  

In August 2012, the Board solicited an expert medical opinion from a physician with the Veterans Health Administration (VHA) concerning the Veteran's § 1151 claim.  The Board has received the requested VHA opinion, and it has been associated with the claims folder.  As discussed in greater detail below, the Board is reopening and granting the Veteran's § 1151 claim herein.  As such, there is no need to afford the Veteran an opportunity to respond to the VHA expert's opinion before the Board adjudicates the § 1151 claim on its merits.  

The Veteran's lumbar spine increased rating claim, and his claim for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In an unappealed November 2005 rating decision, the RO denied the Veteran's claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a cervical spine fracture.

2.  The evidence associated with the claims folder subsequent to the RO's November 2005 decision has not been previously submitted to agency decisionmakers, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement  to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a cervical spine fracture.

3.  The evidence of record is in equipoise as to whether the syncopal episode that caused the Veteran to fall and fracture his cervical spine, occurring shortly after VA's change in hypertension medication to clonidine in August 2005, was the result of an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The November 2005 RO decision which denied the Veteran's claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a cervical spine fracture is final.  38 U.S.C.A. § 7105 (West 2002);     38 C.F.R. §§ 3.104, 20.1103 (2011).

2.  Since the November 2005 RO decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a cervical spine fracture.  Therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R.         § 3.156 (2011).

3.  Resolving the benefit of the doubt in the Veteran's favor, the criteria for the entitlement to compensation under 38 U.S.C. § 1151 for residuals of a cervical spine fracture have been met.  38 U.S.C. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.

The RO sent the Veteran a VCAA notice letter regarding his § 1151 claim in March 2007.  The Board need not discuss in detail the sufficiency of this VCAA notice letter in light of the fact that the Board is reopening and granting the Veteran's claim.  Any potential error on the part of VA in complying with the provisions of the VCAA or the Court of Appeals for Veterans Claims' (the Court's) decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), has essentially been rendered moot by the Board's full grant of the benefit sought on appeal.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  Accordingly, the Board will proceed to a decision.

Factual background

For the purposes of this decision only, the Board believes a brief factual background would be helpful. 

The Veteran was diagnosed with membranous glomerulonephritis upon a biopsy taken by VA in November 2004, with symptoms beginning earlier that year in February 2004.  VA also diagnosed the Veteran with hypertension, which required control with medication.  VA treatment records dated from December 2004 to August 2005 show that VA prescribed the Veteran with many different blood pressure medications to include benezapril, lisinopril, atenolol, and felodipine with little success.  
      
On July 28, 2005, the Veteran sought treatment at VA's urgent care division after showing several elevated blood pressure readings.  See the Veteran's July 28, 2005 VA Urgent Care Summary.  An August 4, 2005 Medicine Management Consult Note indicated that the Veteran's hypertension regimen included "felodipine 10mg, lasix 20mg, ditiazem 240mg and lisinopril 5mg daily, but he [the Veteran] has not taken lisinopril in the last week due to Renal clinic's recommendations for the blood tests today."  The Veteran was instructed on that day to titrate felodipine down while initiating a new blood pressure medication, clonidine.  His August 4, 2005 titration schedule instructed that on August 11, the Veteran should stop taking felodipine and increase his intake of clonidine.  See the Veteran's August 4, 2005 VA Medicine Management Consult Note.  

On August 12, 2005, the Veteran reported to VA urgent care with neck pain and was found to have a "fracture of the right side of the body of C2 and the lateral mass with involvement of the foramen transversarium on that side."  Occlusion of the right vertebral artery was also noted.  See the Veteran's August 17, 2005 VA Discharge Summary.  The Veteran indicated that on the night prior, on August 11, he fell down the stairs at his home during a syncopal event.  The Veteran's discharge report specifies that this syncopal event was "secondary to clonidine."  Id.

In essence, the Veteran asserts that he is entitled to compensation from VA under the provisions of 38 U.S.C.A. § 1151 for his current cervical spine fracture residuals, alleging that the VA negligently prescribed a new hypertension medication-clonidine-in place of his prior medication regimen, which caused him to have a syncopal event resulting in a fall and a fractured neck. 





	(CONTINUED ON NEXT PAGE)
Claim to reopen

Relevant law and regulations

In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.
New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of her claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has recently stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2011).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding any favorable decision as to this matter which may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant]; see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim].

As discussed in the Introduction above, the RO denied the Veteran's original § 1151 claim for a cervical spine fracture in a rating decision dated in November 2005.  The Veteran initiated, but did not perfect a timely appeal of this denial, and the decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

In essence, the RO denied the Veteran's § 1151 claim based on findings that the Veteran's cervical spine fracture residuals were not caused by negligence on the part of VA, or by an event not reasonably foreseeable.  See the May 2006 SOC, page 35.  The Board's current inquiry will be directed to the question of whether any additionally submitted evidence bears directly and substantially upon these prior findings.

In a May 2007 statement, the Veteran asserted that the VA unnecessarily added clonidine to his medication regimen, noting for the first time that he had spoken to medical personnel who agree that a more reasonably prudent approach to treating his hypertension in August 2005 would have been to have the Veteran return to his baseline hypertension therapy "consisting of Felodopine/lisinopril/lasix and diltiazem [sic] for a week, return to clinic and evaluate the effectiveness of this combination prior to adding the very potent medication clonidine."                          See the Veteran's May 2007 personal statement, page 1.  

Notably, the Court has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."            See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

In this connection, the Board finds that the Veteran's May 2007 statements constitute new and material evidence as to the previously denied issue on appeal.  Such assertions and findings were not of record prior to the last final denial of the Veteran's § 1151 claim in November 2005, and relate to unestablished facts necessary to substantiate that claim.  As noted above, the credibility of the lay and medical assertions, although not their weight, is presumed for the narrow purpose of determining whether sufficient evidence has been submitted to reopen the previously disallowed claim.  See Justus, supra.  Accordingly, there is sufficient new and material evidence to reopen the Veteran's claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a cervical spine fracture.  See 38 C.F.R. § 3.156 (2011).  

The Board wishes to make clear that although there may be of record new and material evidence sufficient to reopen the Veteran's § 1151 claim, this does not mean that the claim must be allowed based on such evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

Having stated as much, for reasons which will be expressed below, the Board finds that the probative evidence of record is in equipoise as to whether the syncopal episode that caused the Veteran to fall and fracture his cervical spine, occurring shortly after VA's change in hypertension medication to clonidine in August 2005, was the result of an event not reasonably foreseeable.  Thus, the Veteran's claim will be granted herein.  

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of                     a cervical spine fracture

Relevant law and regulations

In pertinent part, 38 U.S.C. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and-

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was-(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable."

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b) (2011).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1) (2011).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2011).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R.        § 3.361(d)(1) (2011).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2011).

Analysis

The Veteran is seeking compensation under the provisions of 38 U.S.C. § 1151 for residuals of a cervical spine fracture, which he claims is a result of negligent medical treatment performed at a VA facility in August 2005.  In particular, the Veteran asserts that the VA negligently prescribed a new hypertension medication-clonidine-in place of his prior medication regimen, which caused him to have a syncopal event resulting in a fall and a fractured neck. 

As noted in the law and regulations section above, to substantiate a claim under    38 U.S.C. § 1151, the evidence must show that VA treatment caused additional disability, and that such was the result of either negligence or carelessness on the part of VA or an event not reasonably foreseeable.

With respect to additional disability, it is clear from the record that the Veteran had a syncopal episode, fell and broke his cervical spine on the day he increased his dosage of clonidine, August 11, 2005.  The medical evidence further supports a finding that the Veteran's syncopal episode resulted as a complication of his use of clonidine.  See the Veteran's August 17, 2005 VA Discharge Summary [specifying that this syncopal event was "secondary to clonidine"]; see also the March 2006 VA examiner's report, page 2 [noting that the Veteran's cervical spine fracture was "at least as likely as not related to the Veteran's medication, specifically clonidine         . . . ."].  Thus, additional disability due to VA medical treatment is established.  The question to be answered, then, is whether such additional disability is due to carelessness, negligence, etc. on the part of VA, or whether such additional disability is the result of an event which was not reasonably foreseeable.

With respect to negligence, the evidence of record is against a finding that VA physicians were in any way negligent when they changed the Veteran's hypertension medication regimen in August 2005, which included adding clonidine.  Indeed, in an April 2006 Addendum report, the March 2006 VA examiner concluded that the Veteran's fall was not due to negligence on the part of VA, noting that the Veteran's blood pressure had been "poorly controlled with 4 different blood pressure medications," and that it "was not unreasonable to make a change."  See the March 2006 VA examiner's April 2006 Addendum Report. 

Similarly, the August 2012 VHA medical expert, Dr. P.M.P., also determined upon review of the record that "it is more likely than not that this syncopal episode was not caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing care to the Veteran, to include prescribing clonidine and discontinuing his previous hypertension medication regimen."  Dr. P.M.P. pertinently observed that, "[i]n light of the combination of prior poor blood pressure control and the symptoms of lightheadedness, it was not unreasonable to try to adjust his antihypertensive regimen."  The examiner concluded that the approach adopted by VA physicians, to have the Veteran titrate off the felodipine and slowly introduce clonidine was "both reasonable and prudent."  See the August 2012 VHA opinion from Dr. P.M.P. 

The only evidence of record suggesting to the contrary is the Veteran's own May 2007 assertion that he had spoken with medical personnel whom he claims indicated that a more reasonably prudent approach for treating his hypertension in August 2005 would have been to have him return to his baseline hypertension therapy.  See the Veteran's May 2007 personal statement, page 1.  While the Board finds no reason to doubt that the Veteran did in fact discuss the circumstances of his treatment with medical personnel who have suggested as much, the Board finds that that the probative value of the March 2006 VA examiner's and the August 2012 VHA expert's reasoned medical opinions, discussed immediately above, vastly outweigh the Veteran's vague recollection of suggestions to the contrary from unnamed medical personnel.  

In short, based on the highly probative medical opinions described above, the Board accordingly finds that the Veteran's August 11, 2005 syncopal episode, which resulted in his fall and his broken neck, was not due to VA negligence in changing his hypertension medication regimen and prescribing clonidine.

The Board notes that the thrust of the Veteran's argument in this case centers on the issue of negligence.  Such focus on VA negligence by the Veteran, however, does not limit the Board's inquiry.  With respect to the question of whether the Veteran's syncopal episode with resultant cervical spine fracture was not a reasonably foreseeable consequence of this change in hypertension medication, there are two opposing medical opinions of record addressing this matter.

Against the Veteran's favor is the opinion of the March 2006 VA examiner, who opined in her April 2006 Addendum report that the Veteran's fall was not due to an event not reasonably foreseeable, noting that hypotension can result from any blood pressure medication, if this was actually the cause of his fall.  See the March 2006 VA examiner's April 2006 Addendum Report.  

In contrast, and in the Veteran's favor, is the opinion of Dr. P.M.P., who in his  August 2012 VHA medical expert opinion concluded that the Veteran's August 11, 2005 syncopal event was "not reasonably foreseeable as a consequence of VA's cessation of felodipine and increase in clonidine just before that date."  Dr. P.M.P. acknowledged that the Veteran had a prior history of complications associated with antihypertensive medications, but noted that there was no documentation that the Veteran sustained any orthostatic symptoms during his first week of therapy on clonidine.  Dr. P.M.P. observed that clonidine was titrated up as felodipine was titrated down, and that clonidine was not simply added to the regimen as an additional antihypertensive medication.  See the August 2012 VHA opinion from Dr. P.M.P., page 2.

In light of these two competing reasoned opinions, the Board finds that the evidence of record for and against a finding that the Veteran's August 11, 2005 syncopal episode, causing the Veteran to fall and fracture his cervical spine, was the result of an event not reasonably foreseeable is in relative equipoise.  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R.      § 3.102 (2011).  The Board accordingly finds that the criteria for entitlement to compensation under the provisions of 38 U.S.C. § 1151 have been met.  Benefits under 38 U.S.C. § 1151 for residuals of a cervical spine fracture are therefore allowed.


ORDER

New and material evidence having been submitted, the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a cervical spine fracture is reopened.

Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for residuals of a cervical spine fracture is granted.


REMAND

After careful consideration, the Board believes that the Veteran's increased rating claim for degenerative disc disease of the lumbar spine, and his claim for TDIU must be remanded for the reasons outlined below.
Lumbar spine

The Veteran's service-connected lumbar spine disability, degenerative disc disease, was last evaluated at a VA examination approximately five years ago in September 2007.  At that time, range of motion assessments showed forward flexion from 0-70 degrees, extension from 0-30 degrees, left and right lateral flexion from 0-30 degrees, and left and right lateral rotation from 0-30 degrees.  See the September 2007 VA examiner's report, page 3.  

The Veteran has recently suggested that his lumbar spine disability has worsened in severity, and the Veteran has reported as much to VA physicians at times subsequent to this September 2007 examination.  See, e.g., the Veterans' October 7, 2008 VA Internal Medicine Outpatient Note [indicating that the Veteran had continued back pain and an "increased need for morphine"]; see also the Veteran's November 12, 2008 VA Internal Medicine Outpatient Note [indicating that the Veteran was seen in the emergency department for "worsening back and leg pain"].  Significantly, one VA physician noted on a December 3, 2008 VA Physical Medicine Rehabilitation Note that the Veteran's "[l]umbar range of motion in the standing position is limited to a few degrees of flexion and extension because of pain . . . ."  Numerical values for these ranges were not provided.

Although a new VA examination is not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174 (2007)], the Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In light of the Veteran's documented complaints of increased pain at times subsequent to his September 2007 VA examination, as well as the suggested decrease in the Veteran's range of motion due to pain described above, the Board believes that a medical examination assessing the current severity of the Veteran's service-connected lumbar spine disability is necessary to adequately decide this claim. 

TDIU

As was described in the Introduction, the RO denied the Veteran's claim for TDIU in a November 2007 rating decision, and notified him of this denial in a letter dated November 27, 2007.  The Board has construed correspondence received by VA on November 26, 2008 to be a valid and timely Notice of Disagreement with the RO's November 2007 TDIU denial.  To date, the RO has not addressed the Veteran's TDIU claim in a Statement of the Case (SOC).  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a notice of disagreement is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  So it is in this case.  Accordingly, this case is remanded so that the RO or AMC may issue a SOC addressing the Veteran's TDIU claim.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  The RO/AMC should contact the Veteran and request that he identify any additional medical treatment he has received for his service-connected lumbar spine disability.  The RO should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include any existing relevant updated VA treatment records.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder. 

2.  The RO/AMC should then schedule the Veteran for a physical examination to determine the current severity of his service-connected lumbar spine disability.  The Veteran's claims file, and a copy of this REMAND should be forwarded to the examiner for review, and the report should reflect that such review occurred.  A complete history of each claimed disability should be elicited directly from the Veteran.  

Upon review of the record and examination of the Veteran, the examiner should specifically identify (1) the ranges of motion of the Veteran's lumbar spine, including motion accompanied by pain, in degrees; and (2) any identifiable functional impairment, including upon repetitive testing, due to pain, incoordination, weakened movement, and excess fatigability on use.  

The examiner should also comment upon the existence and frequency of any incapacitating episodes [i.e., a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician]; specifically, whether, over the last 12-month period, the Veteran's incapacitating episodes had a total duration of (a) at least four weeks but less than six weeks; or (b) at least six weeks. 

The examiner should also specifically assess the severity of all neurological symptomatology, if any, that is at least as likely due to the Veteran's service-connected lumbar spine disability.  

A report should be prepared and associated with the Veteran's VA claims folder.
3.  The RO/AMC should then evaluate the evidence of record and issue a Statement of the Case (SOC) to the Veteran regarding his claim for TDIU.  If an additional examination is necessary to assess the impact, if any, that the Veteran's service-connected disabilities currently have on his ability to secure or follow substantially gainful employment, such should be scheduled prior to issuing an SOC addressing the issue.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.  38 C.F.R. § 20.302(b) (2011).   

4.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the RO/AMC should readjudicate the Veteran's lumbar spine increased rating claim.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC) and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


